Injunction was granted on the petition of Leake et al., restraining the enforcement of a possessory warrant for an ox belonging to Hackney and impounded by plaintiffs under the stock law. The question made by the record is, whether the stock law was operative on the land of the plaintiffs where the ox was taken up. The Blooming Q-rove district in Polk county was made, a few weeks before May 8th, 1891, by taking a part of *142the Esom Hill district and a part of Youngs district, not including the land in question. The Esom Hill district has never adopted the stock law; the Blooming Grove district adopted it on May 8th, 1891, by a vote of the people. On October 19th, 1891, on the application of the plaintiffs and others, the county commissioners cut the land in question from the Esom Hill district and added it to the Blooming Grove district. Hackney lives in the Esom Hill .district and on the line of the two districts named, as the line is since the cut was made; before the cut he lived more than a mile from the line of the Blooming Grove district. The fences of plaintiffs and others in this cut off territory are not kept up, and are not sufficient to keep out stock. It is contended by the defendants that the stock law could become operative only by vote of the people in the territory to be affected by it; and that it was not lawful, since the act of November 26th, 1890, thus to cut off’ territory from a “ fence ” district and add the same to a “ no fence ” district for the sole purpose of rendering the stock law applicable thereto.
Irwin & Bonn, for plaintiffs in error.
Thompson & Hamsaur, by brief, contra